DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-7 is the inclusion of the limitation a liquid ejection device that includes a vibration generation unit that generates a vibration and in contact with one a liquid, a nozzle, and liquid transfer tube, when the liquid is ejected from the nozzle as a plurality of droplets in a state when vibration generation unit does not generate vibration, and the number of droplets passing through a predetermined position in a unit time is a droplet frequency, wherein a frequency of the vibration generation unit is equal to or less than the droplet frequency.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No (2009/0219320) to Shimizu (hereinafter Shimizu).
Regarding Claim 1, Shimizu teaches a liquid ejection device (3, Fig. 3) comprising: a nozzle (not shown in Figures 3-4) through which a liquid is ejected [Paragraph 0042]; a liquid transfer tube (28, Fig. 3) through which the liquid is transferred to the nozzle (not shown in Figures 3-4) [Paragraph 0042]; and a vibration generation unit (48/47, Fig. 3) to generate vibration [Paragraph 0044].
Shimizu fails to teach when the liquid ejected from the nozzle flies as a plurality of droplets in a state where the vibration generation unit does not generate vibration, and the number of the droplets passing through a predetermined position in a unit time is defined as a droplet frequency, a frequency of the vibration generated by the vibration generation unit is equal to or less than the droplet frequency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701.  The examiner can normally be reached on Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA SOLOMON/Primary Examiner, Art Unit 2853